            Case 1:20-cv-00124-CRC Document 12 Filed 10/15/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 JUDICIAL WATCH, INC.,                              )
                                                    )
                 Plaintiff,                         )
                                                    )
        v.                                          )         Civil Action No. 20-0124 (CRC)
                                                    )
 U.S. DEPARTMENT OF STATE,                          )
                                                    )
                 Defendant.                         )
                                                    )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s August 17, 2020, Minute Order, Plaintiff, Judicial Watch, Inc., and

Defendant, U.S. Department of State (“State Department” or the “Agency”), have met, conferred

and hereby report to the Court as follows:

       1.       This is a Freedom of Information Act (“FOIA”) case in which Plaintiff submitted a

FOIA request to Defendant seeking records concerning (1) the State Department’s use of the

CrowdTangle social media monitoring program to monitor, compile, and/or analyze the social

media activity of any U.S.–based journalist, reporter, or media commentator; and (2) any contracts,

purchase agreements, or similar records documenting any payments made by the Department of

State for access to or the use of the CrowdTangle program. The time frame for Plaintiff’s request

was January 1, 2019 to October 1, 2019.

       2.       State Department has now completed processing Plaintiff’s FOIA request, having

made its final production to Plaintiff on August 31, 2020.

       3.       Plaintiff has reviewed State Department’s productions and the parties are now in

discussions concerning the adequacy of State Department’s response. Specifically, Plaintiff has

raised concerns concerning the Agency’s withholding of certain information pursuant to FOIA
            Case 1:20-cv-00124-CRC Document 12 Filed 10/15/20 Page 2 of 2




Exemption 5 and a limited number of withholdings under FOIA Exemption 6. To further their

discussions, State Department has agreed to provide Plaintiff with a draft Vaughn index for the

withholdings that Plaintiff has identified. The parties are hopeful that they will be able to resolve

any remaining disputes without the need for further litigation.

       4.        In light of the foregoing, the parties propose that they submit a further joint status

report by December 15, 2020 .




Dated: October 15, 2020                         Respectfully submitted,


 /s/ Jason B. Aldrich___                         MICHAEL R. SHERWIN
 JASON B. ALDRICH                                Acting United States Attorney
 D.C. Bar No. 495488
 JUDICIAL WATCH, INC.                            DANIEL F. VAN HORN, D.C. Bar #924092
 Suite 800                                       Chief, Civil Division
 425 3rd Street, S.W.
 Washington, DC 20024                            By: /s/ Derek S. Hammond
 Tel.: (202) 646-5172                                DEREK S. HAMMOND
 Fax.: (202) 646-5199                                D.C. Bar # 1017784
 E-mail: jaldrich@judicialwatch.org                  Assistant United States Attorney
                                                     555 Fourth Street, NW
 Attorney for Plaintiff                              Washington, DC 20530
                                                     (202) 252-2511
                                                     Derek.hammond@usdoj.gov

                                                 Counsel for Defendant




                                                -2-
